DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 05/13/2022. Claims 1-5 and 21 are pending in the current office action. Claims 1-3 and 5 have been amended by the applicant and claim 21 is a new claim. 

Status of the Rejection
The specification and some claim objections have been overcome by the applicant's amendments. Claim 5 remains objected to as outlined below.
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(a) for new matter are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 should be amended to recite “a” and “an” when an element is first introduced and “the” when an element has already been recited. Please amend the claim to recite “wherein [[the]]a charge transfer resistance of [[a]]the graphene-modified graphite pencil working electrode is at least 95% less than a charge transfer resistance of [[the]]an unmodified graphite pencil base electrode as a working electrode, and wherein an electroactive area of the graphene-modified graphite pencil working electrode is at least 5 times as that of [[an]]the unmodified graphite pencil base electrode as the working electrode”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite wherein the structure forms “concave cup-shape structures on a surface of the graphite pencil base electrode”. A review of the filed specification Pg. 28 [Example 4] states that “[t]he reduction of the composite provided a vertical multiwall network forming concave 3D-structures such as pseudo cup-shapes of the graphene composite on the surface of graphite”. One skilled in the art would understand the word “pseudo” to mean that the structure may resemble a cup shape, but is not a genuine cup-shape. There does not appear to be support in the filed specification or figures that the shape of the 3D structure is in the shape of an actual cup as required by the “cup-shape” limitation in claim 1. While the disclosure does support a pseudo cup-shape (i.e., a shape that somewhat resembles a cup), the disclosure does not provide support for the structure being “cup-shaped” as claimed. Claims 2-5 and 21 are further rejected by virtue of their dependence upon claim 1. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (N Baig, A-N Kawde, A novel, fast and cost effective graphene-modified graphite pencil electrode for trace quantification of L-tyrosine, Anal. Methods, 7 (2015) 9535-9541) in view of Sun et al. (W Sun, Y Wang, Y Zhang, X Ju, G Li, Z Sun, Poly(methylene blue) functionalized graphene modified carbon ionic liquid electrode for the electrochemical detection of dopamine, Analytica Chimica Acta 751 (2012) 59-65). Evidentiary support provided by the instant specification. 
Regarding claim 1, Baig discloses a graphene-modified graphite pencil electrode system ([title]) comprising; 
a graphene-modified graphite pencil working electrode comprising a graphite pencil base electrode modified with 
a counter electrode (a platinum wire counter/auxiliary working electrode [Pg. 9536, 2.2. Apparatus]); and 
a reference electrode (a Ag/AgCl reference electrode [Pg. 9536, 2.2. Apparatus]).
Baig discloses wherein the graphene is formed on the graphite pencil electrode (GPE) by cyclic voltammetry from reduced graphene oxide [2.3. Preparation of GR-modified GPE] but is silent on the use of methylene blue. Baig therefore fails to expressly teach wherein the GPE is modified with “a three-dimensional network of vertical walls of methylene blue” that along with graphene form a composite that has “concave structures”. 
Sun discloses an working electrode for the electrochemical detection of analytes wherein the surface of the electrode is functionalized with a methylene blue functionalized graphene composite film that is co-electrodeposited on the surface of the electrode using cyclic voltammetry [abstract; Pg. 60, 2.2. Electrode preparation and modification]. Sun further teaches that due to the presence of π-π noncovalent interaction between the heterocyclic conjugate structure of the methylene blue and the graphene, the nanocomposite film exhibits the advantages of both methylene blue and graphene simultaneously, such as a large specific surface area, unique electrochemical properties, specific three-dimensional structure and a strong catalytic activity [Pg. 60, Introduction, Para. 5]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute/modify the graphene modified GPE disclosed by Baig to instead use a methylene blue/graphene composite because Sun teaches that such nanocomposite exhibits the advantages of both methylene blue and graphene simultaneously, such as a large specific surface area, unique electrochemical properties, specific three-dimensional structure and a strong catalytic activity [Pg. 60, Introduction, Para. 5] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., substituting a graphene functional layer with a methylene blue/graphene functional layer) is likely to be obvious when predictable results are achieved (i.e., electrochemical detection of analytes as well as the specific benefits taught by Sun on Pg. 60, Para. 5) [MPEP § 2143(B)]. Examiner further notes that the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. For instance, Sun teaches the co-electrodeposit of methylene blue with graphene and thus combining the teachings of Baig, which teaches the electrodeposit of graphene on a GPE using CV, and the teachings of Sun, which teaches the electrodeposit of MB/graphene using CV, would yield nothing more than the obvious and predictable result of allowing for the co-electrodeposit of MB/graphene on the GPE. Examiner further takes the position that such co-electrodeposition of MB/graphene would necessarily yield the “three-dimensional network of vertical walls of methylene blue/graphene composite forming concave cup-shape structures on a surface of the graphite pencil base electrode”. Sun teaches that the deposition of MB/graphene yields a “specific three-dimensional structure” on Pg. 60, Para. 5. The Examiner’s position is further supported by the instant specification, Pg. 18, line 16 through Pg. 19, line 4 discloses that the electrodes are formed by cyclic voltammetry wherein the MB/graphene is electrochemically reduced at the surface of the graphite pencil electrode. This method is identical to the method disclosed by Baig (see Table 1 on Pg. 9537) and also consistent with the co-electrodeposition taught by Sun (see Pg. 60, 2.2. Electrode preparation and modification). Examiner further notes that Sun shows structures formed by methylene blue in Figs. 2B and 2D wherein the structure is clearly three dimensional with vertical walls and also forms “concave cup-shape structures”. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [See MPEP 2112]. Since Baig modified by Sun discloses the identical chemical composition prepared by the same electrochemical method, the electrode necessarily comprises the same properties/structure as the instant claims. 
Regarding claim 2, the limitation “wherein the graphene-modified [graphite] pencil working electrode has an electroactive surface areas determined for dopamine, uric acid, and L-tyrosine of about 2.35 cm2, 1.43 cm2, and 0.30 cm2, respectively” is inherently present in the device of Baig as modified by Sun. As outlined previously, Sun teaches that the deposition of MB/graphene yields a “specific three-dimensional structure” on Pg. 60, Para. 5. The claimed MTLB/graphene modified GPE is formed by cyclic voltammetry wherein the MB/graphene is electrochemically reduced at the surface of the graphite pencil electrode. This method is identical to the method disclosed by Baig (see Table 1 on Pg. 9537) and also consistent with the co-electrodeposition taught by Sun (see Pg. 60, 2.2. Electrode preparation and modification). The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [See MPEP 2112]. Since Baig modified by Sun discloses the identical MB/graphene surface modification of a GPE prepared by the same electrochemical method, the electrode of Baig in view of Sun necessarily comprises the same electroactive surface areas of the instant claim. 
Regarding claims 3 and 21, Applicant is advised that the limitations of claims 3 and 21 are product-by-process limitations. There is no apparent difference between the apparatus as claimed and the prior art as taught by Baig in view of Sun above [MPEP 2113]. However, Baig expressly discloses the limitations of claims 3 and 21. Baig discloses wherein the electrochemical reduction method includes scanning from -1.6 to 0.6 V at a scan rate of 0.01-0.05 V/s for 1-7 cycles, which encompasses the ranges of instant claims 3 and 21 [see Baig, Table 1, Analyzed Range]. The addition of methylene blue to the system of Baig following the reduction protocols taught by Baig would yield the same structure as that claimed. 
Regarding claim 4, Applicant is advised that the limitation “wherein the composition comprises MTLB at a concentration in the range of 0.4 to 0.6 mM and GO at a concentration of at least 2 mg/mL” is a product-by-process limitation. The claim is drawn to the concentration of a solution used to manufacture the product, but does not further limit the product itself. There is no apparent difference between the apparatus as claimed and the prior art as taught by Baig in view of Sun above [MPEP 2113]. 
Regarding claim 5, the limitations “wherein [[the]]a charge transfer resistance of [[a]]the graphene-modified graphite pencil working electrode is at least 95% less than a charge transfer resistance of [[the]]an unmodified graphite pencil base electrode as a working electrode, and wherein an electroactive area of the graphene-modified graphite pencil working electrode is at least 5 times as that of [[an]]the unmodified graphite pencil base electrode as the working electrode” is inherently present in the device of Baig as modified by Sun. As outlined previously, Sun teaches that the deposition of MB/graphene yields a “specific three-dimensional structure” on Pg. 60, Para. 5. The claimed MTLB/graphene modified GPE is formed by cyclic voltammetry wherein the MB/graphene is electrochemically reduced at the surface of the graphite pencil electrode. This instant method is identical to the method disclosed by Baig (see Table 1 on Pg. 9537) and also consistent with the co-electrodeposition taught by Sun (see Pg. 60, 2.2. Electrode preparation and modification). The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [See MPEP 2112]. Since Baig modified by Sun discloses the identical MB/graphene surface modification of a GPE prepared by the same electrochemical method, the electrode of Baig in view of Sun necessarily comprises the same charge transfer resistance and electroactive area relative to an unmodified GPE as required by claim 5. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Sun, as applied to claims 1/3 above, and further in view of Liu et al. (T. Liu, Y Li, Q Du, J Sun, Y Jiao, G Yang, Z Wang, Y Xia, W Zhang, K Wang, H Zhu, D Wu, Adsorption of methylene blue from aqueous solution by graphene, Colloids and Surfaces B: Biointerfaces 90 (2012) 197-203). 
Examiner’s Note: Claim 4 is rejected above as a product-by-process limitation wherein the specific concentration of the solution utilized in the method of manufacturing does not appear to provide any claimed structural feature. Thus, claim 4 is merely drawn to an intermediate method step rather than the structural features of the claimed product. However, even assuming the specific concentration range of the intermediate method step does provide some unclaimed structural feature, the limitations of claim 4 are obvious in view of Liu as outlined in the alternative rejection below. 
Regarding claim 4, Baig as modified by Sun discloses the limitations of claims 1 and 3 as outlined previously. 
Baig further discloses wherein the graphene oxide concentration is at least 2 mg/mL (1-10 mg/mL with the best response at 4 mg/mL [Pg. 9537, Table 1]). 
However, Baig, as modified by Sun, teaches only one concentration of methylene blue at 2.5 mM and thus fails to expressly teach “wherein the composition comprises MTLB at a concentration range of 0.4 to 0.5 mM” of instant claim 4. 
Liu teaches a method of adsorbing methylene blue on the surface of graphene [abstract] wherein methylene blue was analytes at concentration ranges from 20-120 mg/L (~0.1 - 0.4 mM) [Pg. 200, 3.2.4. Effect of contact time]. Liu further teaches that the specific adsorption capacity of the methylene blue depends upon the initial concentration of the die and thus a saturable adsorption capacity can be obtained at high dye concentrations [Pg. 200, 3.2.4. Effect of contact time]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initial concentration of the methylene blue in the composition to a suitable range, including for instance 0.4 mM as taught by Liu, because Liu teaches that the adsorbed methylene blue on the graphene depends upon the amount of methylene blue present in the solution wherein doubling the concentration will result in doubling the adsorbed methylene blue and thus a saturable adsorption capacity can be obtained at higher dye concentrations [Pg. 200, 3.2.4. Effect of contact time]. It would have been obvious for one skilled in the art to have modified the concentration of the methylene blue in the composition such that a desired concentration of adsorbed/reduced methylene blue is present on the resulting electrode and Liu teaches that ~0.4 mM, which is within the claimed range, is a suitable concentration for adsorbing methylene blue on the graphene surface. 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 7-12, filed 05/13/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues that that structure is distinct from Baig and Sun because the process used was distinct. Applicant argues that five reduction cycles were utilized because additional cycles decreased the sensitivity. Applicant further argues that Sun teaches 20 reduction cycles and thus would not form the structure as claimed. 
Examiner’s Response #1
Examiner respectfully disagrees. The rejection of record is based upon the combined teachings of Baig and Sun. Examiner first noted that Baig appears to teach the same CV cycling as the instant claims including a cycling range of 1-7 cycles [Table 1]. Although applicant argues that more than 5 cycles would cause a “collapsed” structure, this statement is not supported by fact. The instant specification merely states that “the decrease in sensitivity may be due to collapsing of the multiwall network 3D-structure of the reduced graphene oxide composite”. No evidence has been provided that actually supports the statement that more than 5 cycles would cause a “collapsed” structure. Furthermore, Baig expressly teaches the optimization of the graphene modification wherein 1-7 scans were performed for the reduction of GO. One skilled in the art in light of the teachings of Sun and Baig would perform the co-reduction of GO and PMB within the disclosed range of Baig as this range has already been optimized for the GO reduction. It’s further obvious for one skilled in the art to optimize the reduction cycles and voltage window/scan rate in order to optimize the sensor sensitivity and thus selecting a specific reduction cycle of 5 where Baig expressly teaches a range of 1-7 would have been obvious to one of ordinary skill in the art. Examiner further notes that at least Figs. 2B and 2D of Sun appear to teach a three-dimensional network of vertical walls that have a cup-shape structure. The Office holds the position that the obvious modification of Baig to include methylene blue would yield the inherent structure as claimed. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Given that Baig teaches the process that is substantially the same as the instantly claimed product-by-process claims, the Office holds the position that the modification of Baig in view of Sun would yield the claimed structure. 

Applicant’s Argument #2
Applicant argues one skilled in the art would not have combined Baig and Sun because these references comprise different types of electrodes. Applicant argues that Baig describes a graphite pencil electrode while Sun describes a carbon ionic liquid electrode.  
Examiner's Response #2
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Baig teaches a graphite-base electrode that is functionalized with graphene. Sun teaches a carbon-base electrode that is functionalized with graphene that further includes methylene blue. Sun teaches that due to the presence of π-π noncovalent interaction between the heterocyclic conjugate structure of the methylene blue and the graphene, the nanocomposite film exhibits the advantages of both methylene blue and graphene simultaneously, such as a large specific surface area, unique electrochemical properties, specific three-dimensional structure and a strong catalytic activity [Pg. 60, Introduction, Para. 5]. It would have been obvious to incorporate methylene blue in the structure of Baig as it would provide the benefits taught by Sun. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795